Citation Nr: 0215660	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This appeal arose from a May 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a permanent 
and total disability rating for pension purposes.  The 
veteran was informed of the continued denial of his claim in 
supplemental statements of the case issued in March and July 
2002.


FINDINGS OF FACT

1.  The veteran was born in November 1953 and has a high 
school education.

2.  The veteran's occupational experience includes work as a 
general laborer and in food service; he continues to work 
part-time in the fast-food industry.

3.  The veteran's disability consists of noninsulin-dependent 
diabetes mellitus.  


CONCLUSION OF LAW

The veteran is less than 100 percent disabled and he is not 
found to be "unemployable" by reason of permanent and total 
disability at this time.  38 U.S.C.A. §§ 1502, 1521, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has been rendered 
permanently and totally disabled and is unemployable due to 
diabetes mellitus.  He has asserted that he has blurred 
vision and a painful foot related to this condition and is 
thus unable to work.  Therefore, he believes that he should 
be awarded pension benefits.

Having carefully considered the evidence of record in its 
entirety, the Board is of the opinion that the clear 
preponderance of the evidence is against the claim.

A review of the pertinent evidence of record showed that the 
veteran was seen at a private hosptial in July 1994 for 
complaints of chest pain that radiated into his right arm.  
There was no shortness of breath, nausea or diaphoresis.  He 
was alert and oriented.  He also noted that he had lost a lot 
of weight over the past 3 to 5 months.  A chest x-ray was 
negative and a cardiac condition was not found.  However, 
diabetes mellitus was diagnosed.  He was again seen at a 
private hospital in March 1996 following complaints of 
feeling hot at work.  He was diagnosed with "out of 
control" diabetes.  

VA examined the veteran in March 1999.  It was noted that his 
diabetes had been diagnosed in 1993. but that he had had no 
ketoacidosis or hypoglycemic reactions.  He stated that he as 
unable to engage in heavy physical activity.  He complained 
of no visual, vascular/cardiac or neurological symptoms.  His 
microalbumin was 50, which the examiner commented had 
suggested some deterioration in kidney function.  The veteran 
also had some decreased sensitivity in the right foot.  He 
reported that he "had to go to the bathroom every 30 
minutes," which the examiner commented had demonstrated poor 
bladder function.  The diagnoses were noninsulin dependent 
diabetes mellitus and peripheral neuropathy in the feet.

An examination conducted in March 1999 by the Social Security 
Administration noted the veteran's diabetes and a past injury 
to the right hand.  He complained of occasional weakness, 
blurred vision, polyphagia, polydipsia and polyuria.  He 
indicated that he still sometimes had pain and numbness in 
the right hand.  He stated that he was unable to lift more 
than 40 pounds, although he could still do fine manipulations 
with the hand.  The musculoskeletal examination was normal 
except for the right wrist, which showed palmar flexion 
limited to 50 degrees.  There was mild swelling mild 
tenderness to palpation.  The fifth finger was deformed in 
contraction.

VA outpatient treatment records showed treatment 1997 for a 
back strain.  An x-ray showed mild degenerative changes.  In 
August 1998, it was noted that he was working as a 
dishwasher; the examiner noted that it was an unanswered 
question as to why he seemed satisfied with this employment 
and why he seemed unmotivated to seek better employment.  The 
examiner noted that there did not appear to be any overt 
problems with obtaining employment.  In February 2000, the 
veteran was treated for a thick callus on the medial side of 
the right hallux.  There was some erythema and debridement 
revealed a 2 cm by 1 cm ulcer that was without drainage.  The 
assessment was diabetic ulcer and cellulitis.  The same 
month, the ulcer was noted to be resolving and the cellulitis 
had resolved.  

The veteran was re-examined by VA in April 2002.  This 
examination noted that the veteran's blood sugar was not 
controlled and that a random test had shown a level of 239.  
There was also a callus at the base of the first big toe 
which was causing him some problems; he indicated that he was 
unable to stand for more than 4 to 5 hours.  He stated that 
the podiatrist had told him that his pain was probably caused 
by his standing too much.  It was noted that he had very poor 
foot hygiene.  He said that he was working 15 hours per week 
at a fast-food restaurant; he had planned to go full-time, he 
stated that his foot was bothering him too much.  

The physical examination noted that he walked with an 
antalgic gait secondary to pain in the right foot due to a 
large callus on the base of the right big toe.  His feet 
displayed very poor nail and toe hygiene.  There was also a 
secondary fungal infection of the nails with discoloration.  
There was a decrease in vibratory sensation in the feet, but 
sensation to pain, touch and temperature were intact.  The 
musculoskeletal examination found no disabilities of the 
right hand or low back, and complaints of such symptoms were 
not noted.  The diagnoses were Type II diabetes mellitus with 
poor glycemic control; peripheral neuropathy; poor foot/nail 
hygiene; and callus of the right big toe.

According to 38 U.S.C.A. § 1502, a person shall be considered 
to be permanently and totally disabled if such person is any 
of the following:

	1)  a patient in a nursing home for long-term care 
because of disabilty.
2)  disabled, as determined by the Commissioner of 
Social Security for purposes of any benefits 
administered by the Commissioner.
3)  unemployable as a result of a disability reasonably 
certain to continue throughout the life of the person.
	4)  suffering from:
(A) any disability which is sufficient to render it 
impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will 
continue throughout the life of the person; or
(B) any disease or disorder determined by the 
Secretary to be of such a nature or extent as to 
justify a determination that persons suffering 
thereform are permanently and totally disabled.

38 U.S.C.A. § 1502(a).

A veteran may establish the presence of a lifetime impairment 
which is sifficient to render it impossible for the "average 
person" to follow a substantially gainful occupation.  This 
requires evaluating each disability under the appropriate 
diagnostic code and then combining the disability evaluations 
to determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  If one suffers 
the permanent loss of the use of both hands or feet, or of 
one hand and one foot, or of the sight of both eyes, or 
becomes helpless or permanently bedridden, one will be 
condsidered permanently and totally disabled.  38 C.F.R. 
§ 4.15.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purposes of pension, the permanence of the precentage 
requirements of 38 C.F.R. § 4.16 are requisite.  When the 
percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the vetran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  Prior employment or 
unemployment status is immaterial if in the judgment of the 
rating board the veteran's disabilities render her or him 
unemployable.  Marginal employment will not considered 
incompatible with a determination of unemployability, if the 
restriction, as to securing or retaining better employment, 
is due to disability.  38 C.F.R. § 4.17.

According to 38 C.F.R. § 4.16(a), if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he then awarded a 
100 percent evaluation for pension purposes.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA




ORDER





		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

